DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, “the resilient seal is symmetrical about a lateral axis of the female connector body” are confusing since the claim 19 is depended on claim 18, and “the resilient seal is asymmetrical about a lateral axis of the female connector body” have been claimed in claim 18.  


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (5,911,599).

a female connector body (51, figure 3);
a male connector body (30, figure 1) defining a shroud (not labeled, figure 1) configured to receive a forward portion (53, figure 3) of the female connector body (figure 5); and
a resilient seal (a FIG. A below) axially surrounding the forward portion, said resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud (figure 5), wherein the forward portion defines a forward retaining ledge (the FIG. A below) on the forward portion, said forward retaining ledge extending inwardly from the forward portion, and the resilient seal defines a forward retaining hook (the FIG. A below) extending outwardly and engaging said forward retaining ledge.

    PNG
    media_image1.png
    816
    978
    media_image1.png
    Greyscale

 	Regarding claim 12, a seal retainer (the FIG. A above) attached to the female connector body, wherein the resilient seal defines a seal lip (the FIG. A above) extending forward of the forward retaining hook and wherein the seal lip is disposed intermediate the forward portion and the seal retainer and is in compressive contact with the forward portion and the seal retainer.
 	Regarding claim 13, a cavity (the FIG. A above) is provided rearward of the resilient seal into which a rearward portion of the resilient seal can expand.

 	Regarding claim 16, figure 3 shows the seal lip and the forward retaining hook is formed integrally with the resilient seal.
 	Regarding claim 17, figure 3 shows the forward portion defines a rearward retaining ledge on a rearward end of the forward portion, said rearward retaining ledge extending outwardly from the forward portion and wherein the resilient seal defines a rearward retaining hook extending inwardly and engaging said rearward retaining ledge.
 	Regarding claim 18, figure 3 shows the resilient seal is asymmetrical about a lateral axis of the female connector body.
	Regarding claim 20, figure 3 shows the rearward retaining hook is formed integrally with the resilient seal.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (8,187,036) in view of Noguchi et al. (6,887,106).
Regarding claim 11, Fujiwara et al., figure 5 shows a connector assembly, comprising:
a female connector body (20) having a forward portion (28); and
a resilient seal (29) axially surrounding the forward portion, wherein the forward portion defines a forward retaining ledge (26) on the forward portion, said forward retaining ledge extending inwardly from the forward portion, and the resilient seal defines a forward retaining hook (not labeled or a distal end) extending outwardly and engaging said forward retaining ledge.
Fujiwara et al. disclose the claimed invention as described above except for a male connector body defining a shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud.
Noguchi et al., figure 1 shows a male connector body (M) defining the shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud (figure 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Fujiwara et al. to have the male connector body defining the shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud, as taught by Noguchi et al., in order to connect the male and female connectors together.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        01/14/21.